United States Court of Appeals
                     For the First Circuit


No. 10-2227

                 ELIZABETH ROHNERT CHARALAMBOUS,

                     Respondent, Appellant,

                               v.

                      SAVVAS CHARALAMBOUS,

                      Petitioner, Appellee.


                          ERRATA SHEET

     The opinion of this court issued on December 8, 2010 is
amended as follows:

     On page 14, line 3, "Charalambous, 2010 WL 4115495, at *11."
is inserted after "returned.""